Pee Curiam.
The trustee in bankruptcy brought this action to recover $463.23, and offered proof tending to show that within four months prior to the filing of the petition in bankruptcy, and while the bankrupts were insolvent and knew that they were so, they paid over to defendant, one of their creditors, the sum of $159, with intent to prefer him over their other creditors; and that said defendant, or his agent, received such preference, by which defendant was so benefited, with knowledge of the fact, or good reason for believing the same, that such payment was intended by said bankrupts to give defendant a preference thereby, and that said bankrupts were insolvent at the time. Such a transaction was in violation of section 60, subdivisions a and b, of the Bankruptcy Act.
While the evidence may be susceptible of another construction which would have justified the court in finding for the defendant, had he seen fit to believe certain testimony, still there is enough in the evidence to sustain the conclusion reached by the court in plaintiff’s favor.
Present: Freedman, P. J., Bischoff, and GildeesleeveJJ.
Judgment affirmed, with costa.